Citation Nr: 1201592	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in April 2008.

Although the Veteran's April 2008 substantive appeal expressly indicated that he did not want a Board hearing, review of the claims-file raised some confusion as to whether the RO believed that the Veteran may have otherwise expressed a desire to testify at a Board hearing.  In November 2011, the Board sent a letter to the Veteran seeking clarification of his intentions concerning a Board hearing.  The November 2011 letter informed the Veteran that if he did not respond within 30 days the Board would assume that he does not want a hearing and will proceed accordingly.  The Veteran did not respond to the letter.

The Board notes that the claims-file contains indications, including in a November 2000 VA treatment record, that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for a back disability.  As the record specifically indicates that the SSA disability benefits are for a back disability rather than any disability pertinent to this appeal, the Board finds that action to obtain the Veteran's records from the SSA is not necessary in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND
PTSD

The Board notes that the claims-file contains the Veteran's competent testimony regarding symptoms of PTSD in addition to treatment records indicating an assessment of PTSD (including a private treatment record dated in June 2006 and VA treatment records as recent as November 2009).

In this case, the Veteran contends that he experienced a number of stressor events associated with service in Vietnam in 1962 and 1963 amidst combat situations; the Veteran's testimony is presented in written statements including in October 2006 and July 2007 in addition to September 2007 RO hearing testimony.  The Veteran's account of stressor events includes instances of fearing for his life in a hostile combat environment.

The Veteran's service personnel records corroborate his service in Vietnam during this.  The Board further observes that the Veteran's service personnel records confirm that he served as a military policeman and a gunner, which is consistent with his accounts of the nature of his service in connection with his stressor events.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


Hepatitis B

With regard to the Veteran's claim of entitlement to service connection for hepatitis, the Veteran contends that he currently suffers from hepatitis as a result of his military service.  The claims-file contains evidence, including an August 2006 letter from a VA medical facility, showing that the Veteran has tested "positive for hepatitis B antibodies," although not otherwise confirming or ruling out a current diagnosis of hepatitis B.

The Veteran, by advancing this claim, asserts that he currently has hepatitis.

The Board takes administrative notice of the fact that there are a number of medically recognized risk factors for hepatitis: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

Service treatment records show that the Veteran was treated for a urethral discharge during service in June 1963 and reported a history of venereal disease at the time of a July 1963 separation examination (although he also previously reported a history of venereal disease at an entrance examination in September 1961).  Venereal disease may suggest unprotected or high-risk sexual activity.  Furthermore, the Veteran has testified, including in his December 2006  and July 2007 written statements and in his September 2009 RO hearing testimony, to his recollections of being exposed to blood from frequently handling and assisting injured Vietnamese soldiers and being injected with dirty needles during service.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  In light of the above, the Board believes that a VA medical opinion is necessary to meet the requirements of 38 C.F.R. § 3.159 regarding assistance to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f), effective July 13, 2010.

2.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

A rationale should be offered for all opinions presented.

3.  In connection with the hepatitis issue, the Veteran should be scheduled for a VA examination by an appropriate medical doctor.  The entire claims-file should be made available to and be reviewed by the designated examiner.

If the Veteran is found to currently be diagnosed with hepatitis, the examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis infection is etiologically related to the risk factor.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current hepatitis is related to the Veteran's service, to specifically include any risk factors identified during service.  The bases for the opinion provided should be explained in detail.

The examiner's review should include specific focus on the service treatment records' references to a history of venereal disease and an episode of urethral discharge in June 1963, which may suggest unprotected sexual activity around that time.  The examiner should also discuss the Veteran's described in-service risk factors such as the claimed exposures to blood.  The examiner should expressly comment upon the significance of this information in determining the most likely etiology of any current hepatitis.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

4.  In the interest of avoiding future remand, the RO/AMC should then review all of the examination reports to ensure that the questions presented above have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report(s).

5.  The RO/AMC should then review the expanded record and determine if the benefits sought can be granted and readjudicate each issue remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


